Filed 3/26/15 P. v. Coombs CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B256576

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA411439)
         v.

MARCUS COOMBS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Robert J. Perry, Judge. Affirmed.


         Mark S. Devore, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.




                                ___________________________________
       Marcus Coombs appeals from a judgment which sentenced him to 11 years in state
prison for second degree robbery. We affirm the judgment.
                                         FACTS
       On May 16, 2013, Allison Hughes was robbed as she walked to her car from
Iguana Vintage Clothing on Hollywood Boulevard and Vine Street. Both Allison1 and
her 20-year-old son, Nicholas, worked there. At 4:30 p.m., they decided to leave the
store for their lunch break. On the street, a man commented to Allison, “nice jacket.”
She thanked him and continued to the employee parking lot with Nicholas, which was
behind the store and down an alley. As she approached her car with her keys in her hand
and a clutch-style purse under her arm, she heard Nicholas yell, “Look out.” Allison then
“felt like someone was just jumping on to [her] back . . .” He grabbed her purse, pushed
her, and ran down the alley. Nicholas chased after him towards Hollywood Boulevard,
yelling for people to “stop that guy in the red shirt.” Two other people joined Nicholas in
the chase. One of them was able to grab the assailant, who stumbled, dropped the purse,
and continued to run.
       Officer Bryan Nguyen from the Los Angeles Police Department (LAPD) was
conducting a traffic stop nearby when he heard yelling about a robbery. He noticed a
man wearing a red long-sleeved shirt running on Hollywood Boulevard. Stephanie
Daniels was working that day on the fifth floor of a building located on Hollywood and
Vine when she heard a woman screaming. She looked out a window and saw a man
clutching something in his hand running down Hollywood Boulevard. She believed it
could have been a purse. When she left work that day, she observed Coombs sitting in
the back of a patrol car. She recognized him by his red shirt and told the police officers
what she saw.
       LAPD officer Howard Hwang received a radio call about a robbery suspect
described as a white man wearing a red shirt while on patrol with his partner in the area.
They noticed a suspect matching that description walking briskly on Selma Street, which

1
       For ease of reference, we will refer to the Hughes by their first names.

                                             2
is one block down Vine Street from Hollywood Boulevard. They pulled up next to him
in a marked patrol car and asked him to stop after identifying themselves. He began to
run and hopped a fence into an alley. Officer Hwang followed him on foot while his
partner pulled the patrol car to the other end of the alley, cutting him off. He resisted and
the officers had to wrestle him into submission. Coombs was taken into custody and
identified himself as Michael Tena to the police. The police later discovered his true
name to be Marcus Coombs, but he often used Michael Tena as an alias. Both Nicholas
and Allison identified Coombs as the assailant 30 minutes after the incident. They also
recognized him as the man who complimented Allison on her jacket when they exited the
store. Allison and Nicholas identified Coombs at trial.
       In an information dated August 28, 2013, Coombs was charged with second
degree robbery in violation of Penal Code2 section 211 (count 1) with sentencing
enhancement allegations. It was further alleged pursuant to section 1170, subdivision
(h)(3), section 667, subdivision (d), section 1170.12, subdivision (b), and section 667,
subdivision (a)(1) that Coombs suffered a prior strike under section 211 in 2010.
The 2010 robbery conviction, along with a 2009 conviction under the Vehicle Code, was
also alleged to be a “prison prior” pursuant to section 667.5, subdivision (b). Coombs
was also charged with resisting a peace officer in violation of section 148, subdivision
(a)(1) and giving false information in violation of section 148.9, subdivision (a).
These latter two counts were dismissed by the prosecutor prior to trial.
       Trial on the priors was bifurcated from trial on the People’s case-in-chief, which
began on April 10, 2014. The People presented evidence of the events as described
above. The defense rested without presenting any evidence. The jury returned a guilty
verdict on the sole count of second degree robbery on April 11, 2014. Coombs admitted
having suffered both alleged prior convictions. He was sentenced to a total of 11 years in
state prison, comprised of the mid-term of six years plus five years for the prior



2
       All further section references are to the Penal Code unless otherwise specified.

                                              3
conviction under section 667, subdivision (a)(1). Coombs timely noticed his appeal on
May 27, 2014.
                                      DISCUSSION
        We appointed counsel to represent Coombs on appeal. Appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal. 3d 436, requesting independent review
of the record on appeal for arguable issues. We notified Coombs by letter that he could
submit any claim, argument or issues that he wished our court to review. We have
received no response from Coombs. We have independently reviewed the record on
appeal, and are satisfied that appointed counsel fulfilled his duty, and that no arguable
issues exist. (People v. Wende, supra, 25 Cal. 3d 436; People v. Kelly (2006) 40 Cal. 4th
106.)
                                      DISPOSITION
        The judgment is affirmed.




                                                         BIGELOW, P. J.
We concur:


              RUBIN, J.




              GRIMES, J.




                                             4